On rehearing.
Per Curiam.
A rehearing has been had in this case. The court adheres to the opinion previously rendered. In accordance with that opinion, further proceedings may be had as follows:
(1) Upon the filing of interrogatories, an inquiry may be conducted to determine whether or not the appellant herein was guilty of contempt in his failure to comply with the first order to show cause in the manner recited in the second order. In determining this question, the court need not consider the order of destruction nor the proceedings in Ward county as being a full or a sufficient accounting for the liquor.
*867(2) The failure or refusal to render a proper accounting in open court, in conformity with the requirements of the district court before whom the further proceedings are had, may be deemed a direct contempt and a judgment of conviction based thereon.
Birdzell and CiikistiaNSON, JJ., and Pugh and Burr, Dist. JJ., concur.
Justices Grace and RobiNsoN having been succeeded in office by Justices Nuessle and JohhsoN, both of whom were disqualified, Honorable A. G. Burr, Judge of the Second Judicial District, and Honorable Thos. H. Pugh, Judge of the Sixth Judicial District, sat in their stead on the rehearing.